Citation Nr: 0830101	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

1.  Entitlement to service connection for a claimed right 
knee disorder (claimed as residuals of cold injury).  

2.  Entitlement to service connection for a claimed left knee 
disorder (claimed as residuals of cold injury).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1948 to September 1952.  The veteran also 
is shown to have been "WIA" on December 3rd and 5th of 1950 
while serving in the Chosin Area of Korea.  He is shown to 
have participated in combat operation against North Korean 
Forces, including the assault and seizure of Inchon, Korea; 
the capture and securing of Seoul, Korea; duty in the Wonsan-
Hungnam-Chosin campaign in North Korea; and operations in 
South and Cental Korea.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision issued by the RO.  In February 1999, the RO received 
a statement from the veteran which seemed to indicate 
disagreement with the December 1998 rating decision 
concerning the denial of service connection for arthritis of 
the knees.  

In this regard, the Board observes that a written 
communication from the claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  Special wording 
is not required, but the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.  

To be considered timely, the NOD must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the veteran.  Otherwise, 
the determination becomes final.  38 U.S.C.A. § 20.302(a).  
Hence, the Board finds the statement received in February 
1999 to be a timely NOD.  

Pursuant to a July 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  



FINDING OF FACT

The currently demonstrated arthritis of the right and left 
knees is shown as likely as not to be due to an injury, 
including that related to the extended exposure to cold 
weather conditions and other trauma suffered by the veteran 
while participating in combat with enemy in Korea during his 
period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
right knee is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
left knee is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and observes that they are devoid of complaints or findings 
of a knee disorder.  

During a February 1998 VA cold injury protocol examination, 
the veteran reported having been exposed to extreme cold 
while stationed in an area known as the Chosin Reservoir 
during his combat service in Korea.  

On examination, the veteran was diagnosed with cold injury.  
The examiner also indicated that the veteran was receiving 
treatment for varus deformity and degenerative joint disease 
of the knees.  

In a January 1999 private treatment record, the physician 
reported that he first treated the veteran for severe 
anterior compartment arthritis in the knees in March 1987.  
The veteran had reported a history, in excess of 15 years, of 
progressively worsening knee symptoms and described his 
service in Korea.  The examiner concluded that, in the 
absence of apparent intercurrent cause, it was possible that 
the veteran's knee problems were related to arthritic 
residuals of frostbite.  

In August 1999, the veteran was seen in a private medical 
facility for complaints of bilateral knee pain.  The 
physician reported that the veteran injured his knee in 1965 
and had aggravated that injury numerous times since.  The 
veteran had an arthroscopy performed on his knee in 1998 and 
was advised to have total knee replacement surgery.  

The physician reported that the veteran had a history of 
degenerative joint disease of the knees dating back to the 
1970's.  The physician noted the veteran's history of cold 
exposure during his service in Korea and having done 
bilateral medial meniscectomies in 1972.  The physician added 
that the condition was progressive and that the veteran was a 
candidate for total knee replacement.  

During an August 2005 VA examination, the examiner observed 
that the veteran was already service-connected for cold 
injury residuals of both hands and both feet.  After 
discharge from service, the veteran worked as a plumber and 
pipe fitter until his retirement in 1990.  Since retirement, 
the veteran had maintained an active schedule.  

The VA examiner indicated that a review of medical record 
indicated the veteran had injured his knees in 1972, 
requiring surgical repair and the knee problems were related 
to arthritis residuals of frostbite.  He had undergone a 
total knee replacement of the right knee in January 2004.  
The veteran was diagnosed with right total knee replacement 
due to severe degenerative joint disease and severe 
degenerative joint disease of the left knee.  The VA examiner 
concluded that an opinion regarding the relationship between 
the bilateral knee condition and the cold injury sustained in 
Korea could not be offered, because any opinion would involve 
speculation.  

At a January 2006 VA examination, the veteran reported a 
history of his knee problems and other disorders related to 
the cold injury sustained during his service in Korea.  On 
examination, the veteran was diagnosed with bilateral 
degenerative joint disease of the knees secondary to cold 
injuries.  

Based on its careful review of the record, including those 
documenting the veteran's distinguished service in the United 
States Marine Corps and his participation in combat with the 
enemy during Korean conflict, the Board finds the evidence to 
be in relative equipoise in showing that the demonstrated 
degenerative joint changes of both knees requiring a recent 
total knee replacement on the right was the result of disease 
or injury sustained in connection with his exposure to 
extreme cold weather and battlefield conditions during late 
1950 in Korea.  

By extending the benefit of the doubt to the veteran, service 
connection for the right knee disability manifested by 
residuals of a total joint replacement and for the left knee 
degenerative joint disease is warranted.  



ORDER

Service connection for the residuals of a right total knee 
replacement is granted.  

Service connection for degenerative joint disease of the left 
knee is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


